972 F.2d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Wiley HICKMAN, Defendant-Appellant.
No. 90-30101.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 5, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Robert Wiley Hickman appeals his sentence under the Sentencing Guidelines, following his plea of guilty, for one count of armed bank robbery, in violation of 18 U.S.C. § 2113(a).   The district court sentenced Hickman to 75 months imprisonment and five years supervised release.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Counsel's request to withdraw as counsel from an appeal based on an absence of appealable issues must be accompanied by a brief referring to any point that might arguably support the appeal.   Anders v. California, 386 F.2d 738, 744 (1967).   A court of appeals must make its own examination of the record to determine whether there are any appealable issues before it can act on counsel's motion to withdraw.   Penson v. Ohio, 488 U.S. 75, 82-83 (1988).


4
Counsel for Hickman filed a motion to withdraw and a brief, pursuant to Anders, stating that there are no issues which merit appellate review and referring to points that might arguably support an appeal.   An independent review of the record reveals no issues that would support an appeal.   Accordingly, we affirm the district court's judgment and grant the motion of Gareld Joel Gedrose, Esq., to withdraw as counsel of record.   See Anders, 386 U.S. at 744-45.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3